AO 442 (Rev. 11/11) Arrest Warrant



                                          UNITED STATES DIsTRIcT COURT
                                                              for the
                                             EASTERN DISTRICT OF WISCONSIN

           UNITED STATES OF AMERICA                             )
                                     V.                         )
                                                                )       Case No.: 18-CR-164
       JASON W. J[JNEK (alk/a Jordan Fuerst)                    )
                             Defendant
                                                                )
                                                 ARREST WARRANT
To:     Any authorized law enforcement officer

       YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested) Jason W. Junek (a/k/a Jordan Fuerst)
who is accused of an offense or violation based on the following document filed with the court:

~ Indictment         LI Superseding Indictment     LI Information       LI Superseding Information  LI Complaint
LI Probation Violation Petition LI Supervised Release Violation Petition LI Violation Notice LI Order of the Court

          This offense is briefly described as follows:

          Sexual Exploitation of Children

                                                                          STEPHEN C DRIES Cl ~k Ii           $   DW~t(.uurt


Date: August 8, 2018                                                      s/ Mara A Coipus, Deputy I r rk
                                                                                        Signature of ~ i~i
City and state: Green Bay, Wisconsin

                                                              Return
        This warrant was received on (date)
at (city and state)   ~1               , W       r
                                                     ~   /~             and the person was arrested on



Date     410/LB                                                     ~




                                                                K        h~M      #4 V~
                                                                                    Printed name nd tit
                                                                                                             (IS At~L~ I




                       Case 1:18-cr-00164-WCG Filed 10/26/18 Page 1 of 1 Document 21
